[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                            No. 10-15430                       OCTOBER 19, 2011
                        Non-Argument Calendar                     JOHN LEY
                                                                    CLERK
                      ________________________

               D.C. Docket No. 1:08-cr-00488-JEC-ECS-1



UNITED STATES OF AMERICA,

                           llllllllllllllllllllllllllllllllllllll Plaintiff-Appellee,

                                  versus


ARIEL BLANCO ARROYO-GOMEZ,
a.k.a. Blanco,

                           llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                           (October 19, 2011)

Before EDMONDSON, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:
      Ariel Blanco Arroyo-Gomez appeals his 180-month sentence for conspiracy

to possess with intent to distribute at least 5 kilograms of cocaine, 500 grams of

methamphetamine, and less than 50 kilograms of marijuana, in violation of

21 U.S.C. § 846 and § 841(b)(1)(A)(ii), (vii) and (b)(1)(D). Arroyo-Gomez

contends that the district court erred by applying a two-level enhancement for his

role in the offense as “an organizer, leader, manager, or supervisor.” U.S.S.G. §

3B1.1(c). He argues that the government presented no evidence at his sentence

hearing to support a finding that he acted in a supervisory or managerial capacity.

      A district court’s determination that a defendant is subject to a § 3B1.1 role

enhancement is a finding of fact that we review only for clear error. United States

v. Ramirez, 426 F.3d 1344, 1355 (11th Cir. 2005). The sentencing guidelines

provide for a two-level enhancement “[i]f the defendant was an organizer, leader,

manager, or supervisor” in the criminal activity. U.S.S.G. § 3B1.1(c). In

assessing the defendant’s role in the offense, the court should consider factors

such as the exercise of decision-making authority, the recruitment of accomplices,

the claimed right to a larger share of the fruits of the crime, the degree of

participation in planning and organizing, and the degree of control or authority

exercised over others. Id. § 3B1.1 cmt. n.4.

      In the present case Special Agent Alex Ascencio testified at the sentence

                                           2
hearing that recorded phone calls established that Arroyo-Gomez instructed co-

conspirator Aaron Cruz to facilitate drug deals and help get customers. Also, Cruz

called Arroyo-Gomez to get materials to “cut the drugs.” In one particular call,

Cruz asked Arroyo-Gomez whether he had a supply of drugs available for him.

Arroyo-Gomez responded that he needed to cut the drugs, and he told Cruz to wait

at his current location. Agent Ascencio testified about another conversation in

which Arroyo-Gomez instructed Cruz to show a buyer a quarter kilogram of

cocaine, emphasizing that the group “needed to get something out of it.” Cruz’s

dependence on Arroyo-Gomez for a supply of drugs, materials to cut them, and

instructions about selling them establishes Arroyo-Gomez’s control or leadership

over him, and “[t]he assertion of control or influence over only one individual is

enough to support a § 3B1.1(c) enhancement.” United States v. Perry, 340 F.3d

1216, 1217 (11th Cir. 2003) (alteration omitted).

      The district court also heard testimony that Arroyo-Gomez made other

arrangements for drug deals and negotiated prices, including setting the terms of a

five-pound methamphetamine deal. That evidence supports the district court’s

finding that the § 3B1.1(c) enhancement was applicable. See United States v.

Stanley, 24 F.3d 1314, 1323 (11th Cir. 1994) (holding that evidence that the

defendant negotiated the price of the drugs and made arrangements for the drug

                                         3
transaction was enough to establish that he had acted in a managerial capacity);

see also United States v. Matthews, 168 F.3d 1234, 1249 (11th Cir. 1999)

(explaining that “[i]n a drug distribution case . . . the management enhancement

is appropriate for a defendant who arranges drug transactions, negotiates sales

with others, and hires others to work for the conspiracy”). The district court did

not clearly err by finding that the two-level enhancement applied to Arroyo-

Gomez.

      AFFIRMED.




                                         4